Share Exchange Agreement

This SHARE EXCHANGE AGREEMENT dated as of this 26th day of April 2006, (the
"Agreement") among East Coast Diversified Corporation, a Nevada corporation
("ECDV"), Miami Renaissance Group, Inc., a privately-held Florida corporation
("MRG") and the majority shareholders of MRG. (collectively the "Majority
Shareholders").

Whereas, ECDV wishes to acquire 100% of the issued and outstanding shares of
common stock of MRG in a transaction intended to qualify as a reorganization
within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended, and as a result of this Agreement, MRG will become a wholly-owned
subsidiary of ECDV.

Now, therefore, ECDV, MRG and the Majority Shareholders, who constitute entire
the board of directors of MRG adopt this share exchange agreement and agree as
follows:

1. EXCHANGE OF STOCK

1. NUMBER OF SHARES. The Majority Shareholders have agreed to enter into this
share exchange agreement and the shareholders of MRG will either submit for
transfer to ECDV at the Closing (defined below) the certificates evidencing the
number of shares of common stock of MRG, $.001 par value per share (the "MRG
Shares"), shown opposite their names in Exhibit A, or if such certificates are
not in their physical possession, said number of MRG Shares shall be canceled,
in exchange for newly issued shares of ECDV common stock, par value $.001 ("ECDV
Shares"), providing for an aggregate of 3,750,000 ECDV Shares. In addition, the
Majority Shareholders and certain other minority shareholders of MRG have agreed
to exchange a portion of their MRG Shares into Series A Convertible Preferred
Stock (the "Preferred Stock"), which holders of Preferred Stock which Preferred
Stock will have conversion rights into ECDV Shares at a ration of 1 ECDV
Preferred Share into 100 ECDV Shares and each ECDV Preferred Share shall entitle
the holder to 100 votes for each ECDV Preferred Share on all matters submitted
to a vote or consent by holders of ECDV Shares.

1.2. EXCHANGE OF CERTIFICATES. Each shareholder owning MRG Shares shall
surrender such certificate(s) for cancellation to ECDV, or such MRG Shares shall
otherwise be canceled on the books of MRG and in exchange shall be issued and
receive newly issued ECDV Shares. The share exchange of MRG Shares by the
shareholders of MRG Shares into ECDV Shares shall be effected by ECDV at the
Closing.

1.3. FURTHER ASSURANCES. At the Closing and from time to time thereafter, the
Majority Shareholders shall execute such additional instruments and take such
other action as ECDV and MRG may request in order to effectively consummate the
transactions and purposes of this Agreement.

2. ECDV SHARES AND PREFERRED STOCK. The MRG Shares shall be exchanged into a
number of ECDV Shares and/or Preferred Stock as set forth on Exhibit A below.

3. CLOSING.

3.1. TIME AND PLACE. The Closing contemplated herein shall be held as soon as
possible at the offices of ECDV or such other place or time as is agreed to by
the parties without requiring the meeting of the parties hereto. All proceedings
to be taken and all documents to be executed at the Closing shall be deemed to
have been taken, delivered and executed simultaneously, and no proceeding shall
be deemed taken nor documents deemed executed or delivered until all have been
taken, delivered and executed. The date of Closing may be accelerated or
extended by the written agreement of the parties.

3.2. FORM OF DOCUMENTS. Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, facsimile telecommunication or other
reproduction shall be a complete reproduction of the entire original writing or
transmission or original signature.

4. REPRESENTATIONS AND WARRANTIES OF MAJORITY SHAREHOLDERS

The Majority Shareholders, individually and collectively, represent and warrant
as follows:

4.1. TITLE TO SHARES. The Majority Shareholders, and each of them, are the
owners, free and clear of any liens and encumbrances, of a majority of the
issued and outstanding MRG Shares as set forth on Exhibit A.

4.2. LITIGATION. There is no litigation or proceeding pending, or to any of the
Majority Shareholder's knowledge threatened, against or relating to the MRG
Shares held by the Majority Shareholders.

5. REPRESENTATIONS AND WARRANTIES OF ECDV.

ECDV represents and warrants that:

5.1. CORPORATE ORGANIZATION. ECDV is a corporation duly organized under the laws
of the State of Nevada and is qualified to do business as a foreign corporation
in each jurisdiction, if any, in which its property or business requires such
qualification.

5.2. REPORTING COMPANY STATUS. ECDV has filed with the Securities and Exchange
Commission ("SEC") a registration statement on Form 10-SB which became effective
on October 6, 2003 pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act") and is a current reporting company pursuant to Section12 (g) of
the Exchange Act.

5.3. CAPITALIZATION. The authorized capital stock of ECDV consists of 74,000,000
shares of common stock, $.001 par value per share and 1,000,000 shares of
preferred stock. The board of directors of ECDV has authorized and designated a
Series A Convertible Preferred Stock, which grants holders 100 votes per share
of Preferred Stock on all matters submitted to a vote of shareholders and
provides for conversion rights into ECDV Common Stock, commencing May 1, 2007 at
a ratio of one (1) share of Preferred Stock into 100 ECDV Shares.

5.4. ISSUED STOCK. All the outstanding ECDV Shares are duly authorized and
validly issued, fully paid and non-assessable.

5.5. STOCK RIGHTS. There are no stock grants, options, rights, warrants or other
rights to purchase or obtain ECDV Shares or any preferred stock issued or
committed to be issued. The parties agree that no options have been granted
under any Stock Option Plan nor will any be granted without the prior agreement
of the parties hereto.

5.6. CORPORATE AUTHORITY. ECDV has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

5.7. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by ECDV’s board of directors.

5.8. SUBSIDIARIES. ECDV has no subsidiaries.

5.9. FINANCIAL STATEMENTS. The financial statements of ECDV dated as of January
31, 2006, which are part of the Form 10-QSB quarterly report of ECDV for the
period ended January 31, 2006, filed with the SEC on March 8, 2006 ("ECDV
Financial Statements"), fairly present the financial condition of ECDV as of the
date therein in conformity with generally accepted accounting principles
consistently applied.

5.10. ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the ECDV Financial Statements, ECDV did not have at that
date any liabilities or obligations (secured, unsecured, contingent, or
otherwise) of a nature customarily reflected in a corporate balance sheet
prepared in accordance with generally accepted accounting principles.

5.11. NO MATERIAL CHANGES. Except as set out by attached schedule, there has
been no material adverse change in the business, properties, or financial
condition of ECDV since the date of the ECDV Financial Statements.

5.12. LITIGATION. There is not, to the knowledge of ECDV, any pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against ECDV.

5.13. CONTRACTS. Except as set out by attached schedule, ECDV is not a party to
any material contract not in the ordinary course of business that is to be
performed in whole or in part at or after the date of this Agreement.

5.14. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of ECDV is subject or by which ECDV is bound.

6. REPRESENTATIONS AND WARRANTIES OF MIAMI.

MIAMI represents and warrants that:

6.1. CORPORATE ORGANIZATION AND GOOD STANDING. MRG is a corporation duly
organized in February 2004, validly existing, and in good standing under the
laws of the State of Florida and is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which its property or business
requires such qualification.

6.2. CAPITALIZATION. MRG's authorized capital stock consists of 50,00,000 shares
of Common Stock, $.001 par value per share ("MRG Shares"), of which 20,495,000
shares are issued and outstanding as of the date of this Agreement.

6.3. ISSUED STOCK. All the outstanding MRG Shares are duly authorized and
validly issued, fully paid and non-assessable.

6.4. STOCK RIGHTS. There are no stock grants, options, rights, warrants or other
rights to purchase or obtain MRG Shares nor are any MRG Shares committed to be
issued except under this Agreement.

6.5. CORPORATE AUTHORITY. MRG has all requisite corporate power and authority to
own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

6.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by MRG board of directors and consented to by the Majority
Shareholders.

6.7. SUBSIDIARIES. MRG is the general partner of Miami Renaissance Partners, LTD
and has no other wholly owned active and/or inactive subsidiaries.

6.8. FINANCIAL STATEMENTS. MRG's financial statements dated as of December 31,
2005 and 2004, copies of which will have been delivered by MRG to ECDV prior to
the Closing Date, shall be audited by independent public accountants according
the requirements of Regulation S-X promulgated by the SEC, and shall fairly
present the financial condition of MRG the date therein and the results of its
operations for the periods then ended in conformity with generally accepted
accounting principles consistently applied (the "MRG Financial Statements"). MRG
acknowledges and agrees that as a condition to the Closing of this Agreement on
the Closing Date, that the audited MRG Financial Statements for such periods
must satisfy the requirements under the Exchange Act. The failure of MRG to
provide audited MRG Financial Statements that fairly present the financial
condition of MRG as of the date therein and the results of its operations for
the periods then ended in conformity with generally accepted accounting
principles consistently applied within a date not more than four (4) days from
the Closing Date, unless the parties shall mutually agree in writing to an
extension of such date, shall constitute a breach of Section 9 below and shall
be a basis for the termination of this Agreement as set forth under Section 13
hereto.

6.9. ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the MRG Financial Statements, MRG did not have at that date
any liabilities or obligations (secured, unsecured, contingent, or otherwise) of
a nature customarily reflected in a corporate balance sheet prepared in
accordance with generally accepted accounting principles.

6.10. NO MATERIAL CHANGES. Except as set out by attached schedule, if any, there
has been no material adverse change in the business, properties, or financial
condition of MRG since the date of the MRG Financial Statements.

6.11. LITIGATION. To the knowledge of MRG, there is no any pending, threatened,
or existing litigation, bankruptcy, criminal, civil, or regulatory proceeding or
investigation, threatened or contemplated against MRG.

6.12. CONTRACTS. Except as set out by attached schedule, if any, MRG is not a
party to any material contract not in the ordinary course of business that is to
be performed in whole or in part at or after the date of this Agreement, other
than as provided under this Agreement.

6.13. TITLE. Except as set out by attached schedule, if any, MRG has good and
marketable title to all the real property and good and valid title to all other
property included in the MRG Financial Statements. Except as set out in the
balance sheet thereof, the properties of MRG are not subject to any mortgage,
encumbrance, or lien of any kind except minor encumbrances that do not
materially interfere with the use of the property in the conduct of the business
of MRG.

6.14. TAX RETURNS. Except as set forth on the attached schedule, if any, all
required tax returns for federal, state, county, municipal, local, foreign and
other taxes and assessments will be properly prepared and filed by MRG for all
years for which such returns are due unless an extension for filing any such
return has been filed. Any and all federal, state, county, municipal, local,
foreign and other taxes and assessments, including any and all interest,
penalties and additions imposed with respect to such amounts have been paid or
provided for. The provisions for federal and state taxes reflected in the MRG
Financial Statements are adequate to cover any such taxes that may be assessed
against MRG in respect of its business and its operations during the periods
covered by the MRG Financial Statements and all prior periods.

6.15. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of MRG is subject or by which MRG is bound.

7. CONDUCT PENDING THE CLOSING

ECDV, MRG and the Majority Shareholders covenant that between the date of this
Agreement and the Closing as to each of them:

7.1 No change will be made in the charter documents, by-laws, or other corporate
documents of ECDV.

7.2. ECDV will use its best efforts to maintain and preserve its business
organization, employee relationships, and goodwill intact, and will not enter
into any material commitment except in the ordinary course of business.

7.3. MRG will use its best efforts to maintain and preserve its business
organization, employee relationships, and goodwill intact, and will not enter
into any material commitment except in the ordinary course of business.

7.4 MRG shall have prepared and delivered to the Shareholders and ECDV the MRG
Financial Statements as proved in Section 6.8 above.

7.5. None of the Majority Shareholders listed in Exhibit A will sell, transfer,
assign, hypothecate, lien, or otherwise dispose or encumber the MRG shares of
common stock owned by them.

8. CONDITIONS PRECEDENT TO OBLIGATION OF MRG.

MRG’s obligation to consummate this exchange shall be subject to fulfillment on
or before the Closing of each of the following conditions, unless waived in
writing by the Shareholders as appropriate:

8.1. MRG’s REPRESENTATIONS AND WARRANTIES.

The representations and warranties of MRG set forth herein shall be true and
correct at the Closing as though made at and as of that date, except as affected
by transactions contemplated hereby.

8.2. MRG’S COVENANTS. MRG shall have performed all covenants required by this
Agreement to be performed by it on or before the Closing.

8.3. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
board of directors of MRG.

8.4. SUPPORTING DOCUMENTS OF MRG.

MRG shall have delivered to ECDV supporting documents in form and substance
reasonably satisfactory to the Majority Shareholders, to the effect that:

(a) A good standing certificate from the State of Florida, the jurisdiction of
MRG’s state of organization, stating that MRG is a corporation duly organized,
validly existing, and in good standing;

(b) A Secretary’s certificate stating that MRG has the authorized capital stock
as is set forth herein;

(c) Certified copies of the resolutions of the board of directors of MRG
authorizing the execution of this Agreement and the consummation of the
transactions contemplated hereby;

(d) A Secretary’s certificate of incumbency of the officers and directors of
MRG;

(e) MRG’s Financial Statements; and

(f) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

9. CONDITIONS PRECEDENT TO OBLIGATION OF ECDV

ECDV’s obligation to consummate this exchange shall be subject to fulfillment on
or before the Closing of each of the following conditions, unless waived in
writing by MRG:

9.1. ECDV’S REPRESENTATIONS AND WARRANTIES. The representations and warranties
of ECDV set forth herein shall be true and correct at the Closing as though made
at and as of that date, except as affected by transactions contemplated hereby.

9.2. ECDV’S COVENANTS. ECDV shall have performed all covenants required by this
Agreement to be performed by them on or before the Closing.

9.3. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
Board of Directors of ECDV and by written consent of the holders of a majority
of the issued and outstanding ECDV Shares.

9.4. SUPPORTING DOCUMENTS OF ECDV. ECDV shall have delivered to MRG supporting
documents in form and substance reasonably satisfactory to MRG, to the effect
that:

(a) A certificate from the State of Nevada, the jurisdiction of ECDV’s state of
organization, stating that ECDV is a corporation duly organized and validly
existing;

(b) A Secretary’s certificate stating that ECDV is authorized capital stock is
as set forth herein;

(c) Copies of the resolutions of the board of directors of ECDV authorizing the
execution of this Agreement and the consummation hereof;

(d) A Secretary’s certificate of incumbency of the officers and directors of
ECDV;

(e) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

10. POST-CLOSING CONDUCT AND COVENANTS.

For the period of two years following the Closing:

(a) ECDV shall take all reasonable efforts and action necessary to be current
under the reporting requirements of the Exchange Act;

(b) ECDV will take no action to terminate its registration under Section 12(g)
the Exchange Act; and

(c) ECDV shall utilize the services of a recognized stock transfer agent and
shall execute and deliver all necessary and proper documentation to effect in an
expeditious manner the transfer and/or cancellation of the MRG Shares subject to
the requirements of the Federal securities laws.

11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

The representations and warranties of the Majority Shareholders, MRG and ECDV
set out herein shall survive the Closing.

12.ARBITRATION

12.1 SCOPE. The parties hereby agree that any and all under the terms of this
Agreement will be resolved by arbitration before the American Arbitration
Association within Miami Dade County, Florida.

12.2. APPLICABLE LAW. The law applicable to the arbitration and this Agreement
shall be that of the State of Florida, determined without regard to its
provisions which would otherwise apply to a question of conflict of laws.

12.3. DISCLOSURE AND DISCOVERY. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

12.4. RULES OF LAW. Regardless of any practices of arbitration to the contrary,
the arbitrator will apply the rules of contract and other law of the
jurisdiction whose law applies to the arbitration so that the decision of the
arbitrator will be, as much as possible, the same as if the dispute had been
determined by a court of competent jurisdiction.

12.5. FINALITY AND FEES. Any award or decision by the American Arbitration
Association shall be final, binding and non-appealable except as to errors of
law or the failure of the arbitrator to adhere to the arbitration provisions
contained in this Agreement. Each party to the arbitration shall pay its own
costs and counsel fees except as specifically provided otherwise in this
Agreement.

12.6. MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and\or securities issued or to be
issued and no claims shall be made by any party or affiliate for lost profits,
punitive or multiple damages.

12.7. COVENANT NOT TO SUE. The parties covenant that under no conditions will
any party or any affiliate file any action against the other (except only
requests for injunctive or other equitable relief) in any forum other than
before the American Arbitration Association, and the parties agree that any such
action, if filed, shall be dismissed upon application and shall be referred for
arbitration hereunder with costs and attorney’s fees to the prevailing party.

12.8. INTENTION. It is the intention of the parties and their affiliates that
all disputes of any nature between them, whenever arising, under this Agreement
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief, or rights
of affiliates of the Shareholders under a separate securities compliance
services agreement or a secured note and pledge agreement executed in connection
with the securities compliance services agreement.

12.9. SURVIVAL. The provisions for arbitration contained herein shall survive
the termination of this Agreement for any reason.

13. GENERAL PROVISIONS.

13.1. FURTHER ASSURANCES. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

13.2. WAIVER. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.

13.3. BROKERS. Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

13.4. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

If to ECDV, to:

East Coast Diversified Corporation
2090 Oak Tree Rd., Suite 15
Edison, NJ 08820

If to Miami Renaissance Group, Inc. to:
2090 Oak Tree Rd., Suite 15
Edison, NJ 08820

If to the Majority Shareholders, to:
Richard Margulies
Frank Rovito
Aaron Miller Goldstein
2090 Oak Tree Rd., Suite 15
Edison, NJ 08820

13.5. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida.

13.6. ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

13.7. COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.

13.8. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

13.9. SCHEDULES. All exhibits an/or schedules attached hereto, if any, shall be
acknowledged by each party by signature and/or initials thereon and shall be
dated.

13.10. EFFECTIVE DATE. The effective date of this Agreement shall be April 26,
2006.

SIGNATURE PAGE ON FOLLOWING PAGE

 

SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT AMONG ECDV, MRG AND THE MAJORITY
SHAREHOLDERS OF MRG IN WITNESS WHEREOF,

The parties have duly executed this Agreement this 26th day of April 2006.

East Coast Diversified Corp.

By:_____________________________

Aaron Miller Goldstein, Secretary and Director

Miami Renaissance Group, Inc.

By: ________________________________

Frank Rovito, CFO, Treasurer and Director